         Case 2:17-cv-04540-WB Document 274 Filed 04/30/21 Page 1 of 4



                      THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA,                               )
                                            )
                       Plaintiff,           )
v.                                          )         Civil Action No. 2:17-cv-04540 (WB)
                                            )
JOSEPH R. BIDEN, in his official            )
capacity as President of the United States, )
et al.,                                     )
                                            )
                                            )
                       Defendants.          )
____________________________________)

                        MOTION FOR A STAY OF PROCEEDINGS

        Federal Defendants hereby request that the Court extend the stay entered in this case until

July 30, 2021, to afford new leadership at Federal Defendant agencies and the U.S. Department of

Justice additional time to evaluate the issues presented by this case.

   1.      This case involves a challenge to final rules the defendant agencies issued in 2018

           expanding the prior religious exemption to the contraceptive coverage requirement and

           creating a new moral exemption. See Religious Exemptions and Accommodations for

           Coverage of Certain Preventive Services Under the ACA, 83 Fed. Reg. 57,536 (Nov.

           15, 2018); Moral Exemptions and Accommodations for Coverage of Certain

           Preventive Services Under the ACA, 83 Fed. Reg. 57,592 (Nov. 15, 2018).

   2.      This Court entered a preliminary injunction; the judgment was reversed and remanded

           by the Third Circuit on August 21, 2020, following the Supreme Court’s decision in

           Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367

           (2020).

   3.      The Court has before it fully briefed dispositive motions. See, e.g., ECF Nos. 252, 254,

           255.

   4.      The Court has the inherent power to stay this case to save “time and effort for itself, for

           counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Relatedly,

                                                 1
     Case 2:17-cv-04540-WB Document 274 Filed 04/30/21 Page 2 of 4




      the Court has the power to hold motions in abeyance. See, e.g., Bracey v. Lancaster

      Foods LLC, 2019 WL 1129436, at *6 (D. Md. Mar. 12, 2019), appeal dismissed, 2020

      WL 7385192 (4th Cir. Dec. 16, 2020).

5.    On March 5, 2021, Federal Defendants asked the Court to stay this case or, in the

      alternative, hold the pending dispositive motions in abeyance, to enable new leadership

      at the Defendant Agencies and the U.S. Department of Justice to evaluate the issues

      presented by the case. ECF No. 269.

6.    The Court entered an order staying the case until April 30, 2021 and instructing Federal

      Defendants to file a status report on or before the same day. ECF No. 271.

7.    New leadership at the federal defendant agencies—the U.S. Department of Health and

      Human Services, the U.S. Department of Labor, and the U.S. Department of the

      Treasury—and the U.S. Department of Justice are continuing to evaluate the issues that

      this case presents in light of all relevant facts and circumstances, including the

      Executive Order on Strengthening Medicaid and the Affordable Care Act, January 28,

      2021          (EO),           https://www.whitehouse.gov/briefing-room/presidential-

      actions/2021/01/28/executive-order-on-strengthening-medicaid-and-the-affordable-

      care-act/?_hsmi=117826243&_hsenc=p2ANqtz-

      9ZGdrSbFhmzpZv1U5tBXA5boILZhCzIZdVpKC3RgZl3d3ZDayiCDM0lrq6CTOq

      VJsF88ThoYbQQFpNxZbyc7C5jyrg9A.

8.    The EO states, “it is the policy of [the Biden] Administration to protect and strengthen

      Medicaid and the ACA and to make high-quality healthcare accessible and affordable

      for every American.” Id. § 1. The EO also instructs “[t]he Secretary of the Treasury,

      the Secretary of Labor, the Secretary of Health and Human Services, and the heads of

      all other executive departments and agencies with authorities and responsibilities

      related to Medicaid and the ACA (collectively, heads of agencies) [to] as soon as

      practicable, review all existing regulations, orders, guidance documents, policies, and

      any other similar agency actions (collectively, agency actions) to determine whether

                                           2
         Case 2:17-cv-04540-WB Document 274 Filed 04/30/21 Page 3 of 4




          such agency actions are inconsistent with the” Administration’s policy articulated in

          the first sentence of this paragraph. Id. § 3.

   9.     It would conserve the resources of the Court and the parties to extend the stay entered

          in this case until July 30, 2021, while the agencies continue this evaluation.

   10.    Federal Defendants propose to file a status report with the Court on or before July 30,

          2021.

   11.    Plaintiffs’ counsel represents that Plaintiffs do not oppose the requested relief. Counsel

          for Defendant-Intervenor, The Little Sisters of the Poor, state that their client opposes

          this motion.

   12.    Therefore, the Government hereby moves for an extension of the stay of proceedings

          in this case, until July 30, 2021, to permit new leadership to continue to evaluate the

          issues presented by this case.


DATED: April 30, 2021                        Respectfully submitted,

                                             SARAH E. HARRINGTON
                                             Deputy Assistant Attorney General

                                             JENNIFER D. RICKETTS
                                             Director, Federal Programs Branch

                                             MICHELLE R. BENNETT
                                             Assistant Director, Federal Programs Branch

                                             /s/ Justin M. Sandberg
                                             JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                                             Senior Trial Counsel
                                             MICHAEL GERARDI
                                             CHRISTOPHER R. HEALY
                                             REBECCA M. KOPPLIN
                                             DANIEL RIESS
                                             Trial Attorneys
                                             U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20001
                                             (202) 514-5838
                                             Justin.Sandberg@usdoj.gov

                                             Attorneys for Federal Defendants


                                                 3
          Case 2:17-cv-04540-WB Document 274 Filed 04/30/21 Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that, on April 30, 2021, a copy of the forgoing document was electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all counsel of record.




DATED this 30th day of April, 2021.                            s/ Justin M. Sandberg
                                                             JUSTIN M. SANDBERG
                                                             Senior Trial Counsel
                                                             Unite States Department of Justice




                                                 1
